ORDER
PER CURIAM.
Eric McNack (Claimant) appeals from the final award of the Labor and Industrial Relations Commission (Commission) affirming the denial of workers’ compensation benefits by the Administrative Law Judge (ALJ). Claimant contends the Commission’s decision is against the weight of the competent and substantial evidence.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detañed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).